          Case 1:21-mj-00182-DJS Document 7 Filed 04/16/21 Page 1 of 1




                                           April 16, 2021

Via ECF
Hon. Daniel J. Stewart
James T. Foley Courthouse
445 Broadway, Room 409
Albany, New York 12207

       Re:     United States v. Tryon
               1:21-mj-00182 (DJS)

Dear Judge Stewart:

        In follow up to my April 9, 2021 letter to the Court, it is counsel’s understanding that as of
this writing, Mr. Tryon has not obtained new counsel. In light of this, please be advised that Mr.
Tryon will waive the preliminary and identity hearings that are scheduled before Your Honor on
April 20, 2021. I have conferred with AUSA Anita Eve, Capitol Riots Detailee, and she has agreed
to a date of May 6, 2021 for the next scheduled hearing date in the District of Columbia, to be held
virtually.

                                      Respectfully submitted,

                                    DREYER BOYAJIAN LLP

                                        /s/ Lauren S. Owens

                                        Lauren S. Owens
                                      LOwens@dblawny.com



cc:    AUSA Joshua Rosenthal – via ECF
       AUSA Anita Eve – via email: anita.eve@usdoj.gov
